Title: To James Madison from Thomas Jefferson, 2 January 1818
From: Jefferson, Thomas
To: Madison, James


Dear sir
Monticello Jan. 2. 18.
Expecting daily an answer from the President authorising me to sign the within for him I had rather not take on myself a 3d. and therefore send it to you. I have adopted your amendments and made some other small ones. To economise writing I make one letter do for the other gentlemen, joining you with them, altho’ it contains no more than I had before written to you. After signing yourself be so good as to inclose it to mr. Watson by the bearer with a request that he will do the same to Genl. Cocke to whom also the bearer will carry it. I shall send it to mr. Cabell to be signed by him & delivered to the Govr. I will request him also to secure a negociation with the banks if we should need their aid as is probable. Ever and affectionately your’s
Th: Jefferson
 
[Enclosure]
Tho. Jefferson to his colleagues Visitors of the Central College.
A report to the Governor having been agreed on at our last meeting, and it’s materials being chiefly in my possession, I have presumed to make a draught, and now send it for your consideration. If approved as it is, be so good as to sign it; if any material alteration be thought necessary, if such as not to deface the paper be so good as to make it & sign, if it deface the paper I must request a return of it, and I will make out another fair copy and send it round again for subscription.
Dr. Cooper accepts the Physiological professorship on the condition we ensure him 1500. D a year, i.e. his salary of 1000 D and that the tuition fees shall make up 500. more: and he offers further to take care of our classical school until we can get a professor. This I think we should agree to, because it ensures the additional 500. D. and because it gives us time to see what the legislature will do, for on that depends whether we are to ask from Edinburg one, two, or ten professors. But on this I ask you to send me your opinions before I write to mr. Cooper. I think we should each of us write immediately to the gentlemen to whom we addressed subscription papers, pressing their immediate return that we may know how far we may engage for the next season. The bricklayers in Lynchbg. asked me 15. D. a thousand for the brickwork, which I refused. I made however a provisional bargain with one of the best of them, to give what shall be given in Lynchbg. the ensuing season. The employers there expect to reduce the price to 13. D. I reserved time to consult you, & in the mean time wrote to mr. Cabell to see whether we can get as good workmen & better terms from Richmond. If the workmen will not come to our terms, we must go to theirs I suppose, because the work must be done.
Should the absence of either of you oblige the bearer to leave this letter, I must request it’s being immediately returned to me by express that I may get it’s signature compleated as I think every day important to have it before the legislature before they take up the general subject of education. I salute you with the most friendly attachment & respect.
Th: Jefferson
P.S. The estimate on a separate paper is intended for your own perusal & satisfaction, not to be sent to the Govr.
Estimate of the objects of application.




D    C


Land.

1,518.75


hire of laborers for 1818

1,000.  


Professor of languages. his pavilion & Dormitories.

7,000  



Salary deposit

8,333.33


Physiological professor. pavilion & Dormitories

7,000  



Salary deposit

16,666.67


Mathematical        Pavilion
3,000
44,518.75


Dormitories

4,000  



Salary Deposit

16,666.67


Ideological. pavilion & dormitories

7,000  



Salary Deposit

16,666.67


Proctor Salary Deposit

 8,333.33




97,185.09


2. boarding houses

6,000.  


Albemarle Glebe Lands.

3,195.86


Subscriptions

27,610.  


Fluvanna

2,590  



Nelson

2,052  



Lynchburg

900  




Richmond

820  



Williamsbg

200.  


Spotsylvania

400.  


Charles city

500  



Orange

   30  



amount of papers returnd.

38,297.86


the following are by information




Orange & Louisa about

3,000.  


Cumberland

3,000  



Goochland

800  



Winchester

 1,200  




8,000  



